In a proceeding pursuant to article 6 of the Family Court Act, the father appeals, as limited by his notice of appeal and brief, from so much of an order of the Family Court, Queens County (Fogarty, J.), dated June 22,1981, as, after a hearing, awarded the petitioner mother temporary custody of the parties’ seven-year-old daughter. (We deem the order of this court dated July 9,1981 to have granted the father leave to appeal.) Order reversed insofar as appealed from, without costs or disbursements, the provision awarding petitioner temporary custody of the parties’ daughter is deleted, and temporary custody is awarded to the father. The matter is remitted to the Family Court, Queens County, for further proceedings consistent herewith. There was insufficient basis in the record to support the court’s conclusion that temporary custody of the parties’ daughter should be awarded to the mother. We note that both parents offered testimony equally lacking in credibility as to how the father initially obtained custody of their daughter, then just over a year old. Accordingly, we reverse the order insofar as appealed from, award temporary custody to the father, and remit the case to the Family Court for the purpose of" making suitable provisions for visitation between the child and her mother and for a six-month follow-up psychiatric evaluation by a court-appointed psychiatrist, at the conclusion of which a final determination as to custody may be made. Moflen, P. J., Lazer, O’Connor and Bracken, JJ., concur.